[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION FOR DEFENDANT'S MOTION FOR CONTEMPT (DOCKET ENTRY #114)
The parties reached agreement regarding an arrearage on May 14, 1990. (See Mr. Colangelo's letter of May 14, 1990, plaintiff's exhibit A). At that time no mention was made regarding attorney's fees and the parties agreed the plaintiff was current until May 1, 1990. The court concludes that the parties settled all issues. The request for reimbursement of Mr. Colangelo's bill of $500.00 is, therefore, denied.
As to the defendant's request for interest in paragraph 2 of the motion, there has been no evidence of an arrearage of $4,000.00 from May 1989 through October 1989. The request for interest during this period is, therefore, denied.
As to the defendant's request for interest for the period October 1989 through May 1990, there has been no evidence that an arrearage of $5,200.00 was owed during all of this period of time. The orders of the court were for $800.00 per month. Five Thousand Two Hundred ($5,200.00) Dollars would cover the period October 15 to May 1, a period of six and one-half (6 1/2) months, assuming no payments were made by the plaintiff to the defendant during this period. There has been no evidence as to how the arrearage of $5,200.00 arose. Under the provisions of52-350f interest as provided by Chapter 663 (37-3a is within the provisions of this chapter) applies to "money judgments." Under the provisions of 52-350a(13) a money judgment does not include a "family support judgment", defined by 52-350a(7) to include a judgment, order or decree for payment of a legal obligation for support. Blake v. Blake, 211 Conn. 485, 500
(1989). Since there has been no finding of arrearage, there has not yet been a money judgment to which interest may apply. See LaBow v. LaBow, 13 Conn. App. 330, 353 (1988); Kronholm v. Kronholm, 16 Conn. App. 124 (1988).
The request of counsel for attorney's fees pursuant to46b-87 is denied. The court does not find the plaintiff in contempt.
The plaintiff's motion is denied in all respects. The court does find an arrearage of $400.00 and orders the same to be paid by the plaintiff to the defendant within two (2) weeks of today's date.
EDGAR W. BASSICK, JUDGE. CT Page 3475